The indictment contained in the record sent up here on this appeal runs against "Bee Gladden." The oral charge of the court set out in said record shows that "Bee Gladden" was tried. The appeal is taken by "Bee Gladden." There is nothing in the bill of exceptions, or elsewhere, but that shows that the one and only person put upon trial under the indictment, which is the basis of the proceedings, was "Bee Gladden."
Yet, when we look for the judgment, which must be the foundation for the appeal, we find none against "Bee Gladden."
There is in the record a "judgment entry" reciting that "W. C. Gladden" was tried and convicted on a day certain, therein named. But we are unable to say that "W. C. Gladden" and "Bee Gladden" are one and the same man. For all we can tell, the confusion may not be one merely of names, but of persons or records.
It seems that the appeal should be, and it is hereby, dismissed.
Appeal dismissed.